DETAILED ACTION
This action is in response to the submission filed on 6/13/2022.  Claims 1-2, 5-9, 15, 17-19, 22-26, 32, 34-36, 38-42, 44, and 47-49 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant argues on pages 14-16 Boggs and Rappaport do not “provide maintenance and service information for critical mechanical systems…Boggs does refer to structural documentation of electrical, mechanical and/or plumbing features at Para. [0073]; however, the structural documentation is for creating the 3-D model, such as the layout of features and location(s) of shutoff valves in instances of emergency. They do not refer to servicing or maintenance of critical mechanical systems.” This argument is refuted as follows. 
Boggs, paragraph [0108] recites, “FIG. 3 is a diagram illustrating the various types of information that can comprise the 3-D virtual model 300, in accordance with an exemplary embodiment of the present invention. For example, Geographic Information System (GIS) datasets 305 can provide appropriate GIS data 310, such as, for example, location, land usage, terrain, climate data and the like. Layered on the GIS data 310, intelligent model data 315 from the REVITTM Building platform can provide appropriate building model data 320, such as, for example, ingress/egress routing, floor/zone layout, emergency valve cut-offs, facility/maintenance data, property/component data, and the like”. Facility/maintenance data for the entire building (including electrical, mechanical, plumbing and emergency systems – see Boggs: paras [0073] - [0074]) is considered to be the equivalent to maintenance and service information for the critical systems.
The rejection has been updated to address the modified claim language. 


Examiner’s Note
	
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-36, 38-41, 44, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0062167 (“Boggs”).
Regarding claim 35, Boggs teaches:
A method of monitoring, mapping, and updating information about features of a property (Boggs: para [0063], “computer-based system...for providing real-time or near real-time situational awareness for a structure [property] using three-dimensional modeling, referred to as the Emergency Response System or ERS. The ERS provides data visualization and communications for critical infrastructure assets. By integrating real-time or substantially real-time data via sensors and monitoring systems”; para [0067], “information that is capable of describing or otherwise providing or portraying the layout and design (both internal and external) of the structure from which a detailed 3-D virtual model of the structure can be constructed”) comprising:

(a) using a computing device to access a data storage device having a property map
database, a property systems database, and a document database (Boggs: para [0079], “structural information associated with the structure can be obtained from any suitable number of different and varied sources, and all such information can be collected and gathered and then stored or otherwise maintained in the database module 105. Accordingly, the data base module 105 can be comprised of a relational database of detailed 3-D virtual structure models and suitable underlying component databases”; para [0089], “visual material maps that can then be applied to the 3-D virtual component models and/or the 3-D virtual structure model”; para [0068], “the database module 105 can be comprised of any suitable type of direct-attached storage (DAS), network-attached storage (NAS), or storage area network (SAN) system, such as those offered by EMC Software of Hopkinton, Mass. (e.g., the DiskXtender family of products), including any suitable type of document or content management system (e.g., the Documentum 5 Platform offered by EMC Software; paras [0069-0071], “photographic or drawing information can include both on-ground surveys as well as aerial and satellite based photographic imaging. A photographic or measuring device can include traditional as well as digital cameras or video equipment. Survey documentation further includes precise geo-positioning of key features of the structure to describe the structure's unique position on earth”, “structural information can also include architectural documents. Such documents can include documents generated by a registered professional or organization engaged in the planning, design, specification, and documentation of real estate projects”; para [0073], “The structural information can further include documentation related to the electrical, mechanical, and/or plumbing features of the structure. For example, any registered professional or organization engaged in the planning, design, specification, and documentation of the mechanical systems, e.g., heating, ventilation, and air conditioning (HVAC) systems, electrical systems, and/or plumbing systems of a structure can generate documents that can be used as described herein”); and

(b) using the computing device to:

(i) retrieve a drawing of the property in the property map database (Boggs: para [0064], “the ERS comprises a local, regional and/or national secure web-based repository including infrastructure data, drawings”; para [0066], “Once a building is constructed, the plans or other architectural schematics are usually put or stored away”; para [0067], “information that is capable of describing or otherwise providing or portraying the layout and design (both internal and external) of the structure from which a detailed 3-D virtual model of the structure can be constructed”; para [0069], “structural information can be obtained from the structure's owner, i.e., the individual or organization that holds the ownership rights to the physical real estate property”; para [0070],”structural information can include survey photos or drawings, such as, for example, any photographic record or drawing, whether generated manually or by computer, that describes a physical space or property with precise measurements and that records the specific settings of the photographic or measuring device”; para [0099], “Back in step 212, if it is determined that the structural information is not in the form of digital CAD files, then in step in step 226 a determination is made as to whether the structural information is in the form of paper drawings. If so, then in step 228, the paper drawings are located or otherwise collected. In step 230, the collected paper drawings are sorted and cataloged”; Fig 2, 226, 228),

(ii) retrieve a list of equipment in the property systems database (Boggs: para [0074] “documentation of the...components (including emergency equipment) [list of equipment] of a structure can also generate documentation or information that can be stored in database module 105”), wherein the list of equipment comprises critical systems comprising mechanical systems, plumbing systems, electrical systems, and emergency systems (Boggs: para [0073], “The structural information can further include documentation related to the electrical, mechanical, and/or plumbing features of the structure”;  para [0074] “documentation of the...components (including emergency equipment) [list of equipment] of a structure can also generate documentation or information that can be stored in database module 105”),

(iii) retrieve one or more documents and information about the critical systems in the document database (Boggs: para [0069], “structural information can be obtained from the structure's owner, i.e., the individual or organization that holds the ownership rights to the...physical asset”; para [0074], “documentation of the...equipment components (including emergency equipment) of a structure can also generate documentation or information that can be stored in database module 105”), wherein the one or more documents and information for the mechanical systems comprise maintenance and service information (Boggs: para [0108], “FIG. 3 is a diagram illustrating the various types of information that can comprise the 3-D virtual model 300, in accordance with an exemplary embodiment of the present invention. For example, Geographic Information System (GIS) datasets 305 can provide appropriate GIS data 310, such as, for example, location, land usage, terrain, climate data and the like. Layered on the GIS data 310, intelligent model data 315 from the REVITTM Building platform can provide appropriate building model data 320, such as, for example, ingress/egress routing, floor/zone layout, emergency valve cut-offs, facility/maintenance data, property/component data, and the like”; facility/maintenance data is considered maintenance and service information),

(iv) display in a first window of the computing device geographic and locational information for each member of the list of equipment on a drawing or map of the property in response to a first command (Boggs: para [0142] “FIG. 18 is a twelfth diagram illustrating the 3-D virtual model 700 with several floors peeled away and indicating various features located on the displayed floor, in accordance with an exemplary embodiment of the present invention. In FIG. 18. The layer marker 1510 still indicates “1F” (i.e., the first floor), thereby peeling away the second through fifth floors and roof to reveal the first floor of Gund Hall. Feature display controls 1805 can be used to indicate the types and locations of various types of equipment and other structural elements in the given view”; para [0086], “Once the 3-D virtual component models for each of the structure's features or assets [equipment] have been generated, the separate 3-D virtual component models can be integrated by the 3-D rendering module 120 to generate a geo-positioned, three-dimensional digital representation of the structure”; para [0107], “The 3-D rendering module 120 can be  configured to render in the 3-D virtual model the locations of and information associated with any and all objects [equipment] situated in, on or around the structure”; para [0108], “Geographic Information System (GIS) datasets 305 can provide appropriate GIS data 310, such as, for example, location, land usage, terrain, climate data and the like. Layered on the GIS data 310, intelligent model data 315 from the REVITTM Building platform can provide appropriate building model data 320. Such as, for example... floor/Zone layout... property/component data; para [0105], “For purposes of illustration and not limitation, the object can be a fire sensor [equipment] in a certain room on a certain floor of the structure. The situational awareness information received indicates that the fire sensor has been activated and the sensor indicates that that the temperature in the room is 225° F. The 3-D rendering module 120 can use such information to modify or otherwise update the attributes associated with the given fire sensor. The fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model”),

(v) display in a second window a visualization of a portion of the property with a scale showing a selected piece from the list of equipment and depicting proportions for distances between the selected piece of equipment and other equipment stored in the property systems database (Boggs: para [0087], “3-D software solutions can provide for digital documentation of the geometric properties of objects and typically position objects relative to each other [a scale showing a selected piece of equipment and depicting proportions for distances between the selected piece of equipment and other equipment stored in the property systems database] using insertion points as the basis for relational positioning”; para [0108], “Such a layered database of information can comprise the 3-D virtual model 300 that can be display”), and

(vi) display in a third window one or more documents related to the selected
piece of the list of equipment  (Boggs: para [0109], “ The GUI module 125 is configured to display to the user the 3-D virtual model of the structure integrating the situational awareness information associated with the structure...The GUI module 125 can be comprised of any suitable type of user interface capable of displaying the 3-D virtual model, including the textual and/or graphical information thereof, to a user...display the 3-D virtual model of the structure with the situational awareness information associated with the structure; (0113] the GU] module 125 can be configured to display the attributes of each object associated with the structure to the user upon request, such as by presenting information on the attributes through callouts or pop-ups via linking points...Additionally or alternatively, by passing a mouse cursor or other computer pointer indicator over an object, a suitable callout or pop-up can be displayed to the user with information related to the given object”; para [0105], “For purposes of illustration and not limitation, the object can be a fire sensor [selected piece of equipment] in a certain room on a certain floor of the structure. The situational awareness information received indicates that the fire sensor has been activated and the sensor indicates that that the temperature in the room is 225° F. The 3-D rendering module 120 can use such information to modify or otherwise update the attributes associated with the given fire sensor. The fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model. In addition, sensor data received from the fire sensor (e.g., the temperature in the room) can be rendered near or adjacent the fire sensor to provide an up-to-date situational assessment of the structure and the given room in particular. According to exemplary embodiment, each, any combination or all of the sensors rendered within the 3-D virtual model of the structure can be “linking points’ for allowing the user to access information associated with the sensor. For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “For example, a video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera [selected piece of equipment] in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window)”; para [0104], “the 3-D rendering module 120 can create appropriate graphical overlays to integrate or superimpose the situational awareness information into or on the 3-D virtual model of the structure”),

wherein information about the selected piece of equipment may be displayed in any of
the first, second, or third windows in response to a second command (Boggs: para [0109], “The GUI module 125 is configured to display to the user the 3-D virtual model of the structure integrating the situational awareness information associated with the structure...The GUI module 125 can be comprised of any suitable type of user interface capable of displaying the 3-D virtual model, including the textual and/or graphical information thereof, to a user...display the 3-D virtual model of the structure with the situational awareness information associated with the structure; para [0113], “the GUI module 125 can be configured to display the attributes of each object associated with the structure to the user upon request, such as by presenting information on the attributes through callouts or pop-ups via linking points...Additionally or alternatively, by passing a mouse cursor or other computer pointer indicator over an object, a suitable callout or pop-up can be displayed to the user with information related to the given object; [0105] For purposes of illustration and not limitation, the object can be a fire sensor [selected piece of equipment] in a certain room on a certain floor of the structure. The situational awareness information received indicates that the fire sensor has been activated and the sensor indicates that that the temperature in the room is 225° F. The 3-D rendering module 120 can use such information to modify or otherwise update the attributes associated with the given fire sensor. The fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model. In addition, sensor data received from the fire sensor (e.g., the temperature in the room) can be rendered near or adjacent the fire sensor to provide an up-to-date situational assessment of the structure and the given room in particular. According to exemplary embodiment, each, any combination or all of the sensors rendered within the 3-D virtual model of the structure can be “linking points’ for allowing the user to access information associated with the sensor. For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “For example, a video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera [selected piece of equipment] in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window)”; para [0104], “the 3-D rendering module 120 can create appropriate graphical overlays to integrate or superimpose the situational awareness information into or on the 3-D virtual model of the structure”).

Regarding claim 36, Boggs teaches:
The method of claim 35, wherein:

the property map database comprises one or more maps selected from the group
consisting of a blueprint, Cartesian map, aerial photographic map, site plan map, and
floor map of the property (Boggs: para [0070], “structural information can include survey photos or drawings, such as, for example, any photographic record or drawing, whether generated man ally or by computer, that describes a physical space or property with precise measurements and that records the specific settings of the photographic or measuring device. Such photographic or drawing information can include...aerial and satellite based photographic imaging”).

Regarding claim 38, Boggs teaches:
The method of claim 35, wherein the mechanical system comprises one or more pieces of equipment selected from the group consisting of a chiller, a pump, a boiler, a cooling tower, a package unit, an HVAC unit Boggs: para [0073], “documentation of the mechanical systems, e.g., heating, ventilation, and air conditioning (HVAC) systems”), an exhaust fan, an air handler, and an elevator.

Regarding claim 39, Boggs teaches:
The method of claim 35, wherein the emergency system comprises one or more pieces of equipment selected from the group consisting of a fire alarm (Boggs: para [0074], “documentation of the...emergency equipment) of a structure can also generate documentation or information that can be stored in database module 105...Security consultants can also produce documentation and models for security systems in a structure. Emergency management personnel or consultants can also generate documentation and models for emergency  equipment and systems on, in, or around the structure; para [0116] For example, certain fire alarms can be activated by the simulation module 140”), a fire sprinkler, internal fire panel, internal fire riser, gas shut-off, gas meter, lock box, a security system, and a surveillance system.

Regarding claim 40, Boggs teaches:
The method of claim 35, wherein the electrical system comprises one or more pieces of equipment selected from the group consisting of an electrical main service disconnect, electric service utility transformer, electric service panel, electric sub-panel, lighting systems, and electrical receptacles (Boggs: para [0075], “Information related to the landscape can also be obtained and stored in the database module 105. For example...site furniture and lighting [lighting systems]).

Regarding claim 41, Boggs teaches:
The method of claim 35, wherein the plumbing system comprises one or more pieces of equipment selected from the group consisting of a main water shut-off, main sewer line, water delivery lines, and sewer subsystems (Boggs: para [0065], “the ERS can provide detailed 3-D virtual models of...vital utility shut-off valve locations”; para [0076], “a variety of other consultants can participate in a real estate or other physical asset project...water feature consultants”).

Regarding claim 44, Boggs teaches:
The method of claim 35, further comprising activating a camera of the computing device to capture an image of a visual indicator of the equipment (Boggs: para [0070], “A photographic or measuring device can include traditional as well as digital cameras or video equipment; para [0080], “The situational awareness module 110 is con figured to gather, collect or otherwise receive situational awareness information associated with the structure. As used herein, ‘situational awareness information’ can include any suitable type of information that can be used to perceive the elements in an environment...For example, the situational awareness information can include sensor data received from sensors located in, on and around the structure. Such sensors can include, but are not limited to... video sensors, video surveillance cameras... Situational awareness information can also include information associated with an emergency or other critical situation occurring in or around the structure, Such as alarm or alert notifications of fire; para [0105], “fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model...For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window), wherein the information about the equipment includes the visual indicator specific to the equipment (Boggs: para [0083], “situational awareness information can include an identification (e.g., a unique alphanumeric designation...) of the system supplying such information”).

Regarding claim 47, Boggs teaches:
The method of claim 35, further comprising activating a global positioning system (GPS) of the computing device to display a location of the equipment on the drawing of the property relative to the position of the computing device (Boggs: para [0142], “FIG. 18 is an twelfth diagram illustrating the 3-D virtual model 700 with several floors peeled away and indicating various features located on the displayed floor, in accordance with an exemplary embodiment of the present invention. In FIG. 18. the layer marker 1510 still indicates “1F” (i.e., the first floor), thereby peeling away the second through fifth floors and roof to reveal the first floor of Gund Hall. Feature display controls 1805 can be used to indicate the types and locations of various types of equipment and other structural elements in the given view”; para [0092], “A Global Positioning System (GPS) solution can be used to identify a specific digital point in a 3-D virtual component model or the 3-D virtual structure model as being precisely positioned as a unique instance on Earth. Such a solution can also be used to mark the specific period of time that that 3-D virtual component model or 3-D virtual structure model is located in such position”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0062167 (“Boggs”) in view of in view of US 20110276886 (“Hall”).
Regarding claim 42, Boggs teaches:
The method of claim 35, wherein:

and the information about the equipment includes one or more of manufacturer, age, model, installation date, maintenance record and technician information, filter size and quantity, belt size and quantity, floor air zoning information, floor electrical service information, floor water service information, and electrical panel/circuit information (Boggs: para [0104], “structure can be characterized as an object and described by its concomitant attributes (e.g., type of sensor, make, model, location”; para [0108], “Building platform can provide appropriate building model data 320. Such as, for example...floor/zone layout...facility/maintenance data”).

Boggs does not teach but Hall does teach:
the one or more documents are independently selected from the group consisting of a user manual, an installation manual, a warranty card, and a maintenance schedule, and a user note (Hall: para [0060], “The user can also create, read, update and delete information related to equipment maintenance including general notes relating to types of equipment in the building, warranty information, subcontractor contact information, vendor contact information, service contract information, maintenance schedule and specification sheets”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs (directed to monitoring and mapping features of a property) with Hall (directed to maintenance schedule) and arrived at monitoring and mapping features of a property with a maintenance schedule. One of ordinary skill in the art would have been motivated to make such a combination because “complex systems must be maintained and managed according to various rules and regulations, and also according to best practices, in order for the smooth and efficient operation and maintenance of these systems and the overall building” (Hall: para [0004]).

Regarding claim 48, Boggs does not teach but Hall does teach:
The method of claim 35, further comprising conducting maintenance on or more of the critical systems and updating the one or more documents or information for the maintained critical system (Hall: para [0009], “effect repairs and modifications, certain details concerning the building need to be readily accessible; or, in order to properly respond to emergency situations involving the building”; para [0052], “A service request tab can also be provided whereby a user can initiate and submit a work order and view a work order history, update a work order, or cancel a work order. A maintenance tab can also be provided where the user enters into a work order management mode to dispatch resources, view the status of a work order and change the work order status, and view the related equipment. A reporting tab can also be provided where the user can initiate and access reports regarding work orders”; claim 9, “to generate and manage work orders and manage building maintenance”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs (directed to monitoring and mapping features of a property) with Hall (directed to conducting maintenance) and arrived at monitoring and mapping features of a property with conducting maintenance. One of ordinary skill in the art would have been motivated to make such a combination because “complex systems must be maintained and managed according to various rules and regulations, and also according to best practices, in order for the smooth and efficient operation and maintenance of these systems and the overall building” (Hall: para [0004]).


Claim 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0062167 (“Boggs”) in view of US 20110276886 (“Hall”), further in view of US 2005/0199312 (“Wiens”).
Regarding claim 49,  Boggs and Hall do not teach but Wiens does teach:
The method of claim 48, wherein updated service cards are printed for equipment after performing maintenance (Wiens: para [0208], “Maintenance due and maintenance history reports are printed and given to the lube truck operators for reference of upcoming maintenance”; if it is the ‘history’ of the maintenance, it would be after performing previous maintenance, and the history report is equated to the service card).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs and Hall (directed to monitoring and mapping features of a property) with Wiens (directed to printing update maintenance records) and arrived at monitoring and mapping features of a property with printing update maintenance records. One of ordinary skill in the art would have been motivated to make such a combination because printing service cards after performing maintenance “decreases the record keeping burden on the operator” (Wiens: para [0007]).


Claims 1-2, 5-9, 15, 17-19, 22-26, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0062167 (“Boggs”) in view of US 2003/0023412 (“Rappaport”), further in view of US 20110276886 (“Hall”).
Regarding claims 1 and 18, Boggs teaches:
A system for monitoring and mapping features of a property (Boggs: para [0063], “computer-based system...for providing real-time or near real-time situational awareness for a structure [property] using three-dimensional modeling, referred to as the Emergency Response System or ERS. The ERS provides data visualization and communications for critical infrastructure assets. By integrating real-time or substantially real-time data via sensors and monitoring systems”; para [0067], “information that is capable of describing or otherwise providing or portraying the layout and design (both internal and external) of the structure from which a detailed 3-D virtual model of the structure can be constructed”) comprising:

(a) a data storage device having a property map database, a property systems database, and a document database (Boggs: para [0079], “structural information associated with the structure can be obtained from any suitable number of different and varied sources, and all such
information can be collected and gathered and then stored or otherwise maintained in the database module 105. Accordingly, the data base module 105 can be comprised of a relational database of detailed 3-D virtual structure models and suitable underlying component
databases”; para [0089], “visual material maps that can then be applied to the 3-D virtual component models and/or the 3-D virtual structure model”; para [0068], “the database module 105 can be comprised of any suitable type of direct-attached storage (DAS), network-attached storage (NAS), or storage area network (SAN) system, such as those offered by EMC Software of Hopkinton, Mass. (e.g., the DiskXtender family of products), including any suitable type of document or content management system (e.g., the Documentum 5 Platform offered by EMC Software; paras [0069-0071], “photographic or drawing information can include both on-ground surveys as well as aerial and satellite based photographic imaging. A photographic or measuring device can include traditional as well as digital cameras or video equipment. Survey documentation further includes precise geo-positioning of key features of the structure to describe the structure's unique position on earth”, “structural information can also include architectural documents. Such documents can include documents generated by a registered professional or organization engaged in the planning, design, specification, and documentation of real estate projects”; para [0073], “The structural information can further include documentation related to the electrical, mechanical, and/or plumbing features of the structure. For example, any registered professional or organization engaged in the planning, design, specification, and documentation of the mechanical systems, e.g., heating, ventilation, and air conditioning (HVAC) systems, electrical systems, and/or plumbing systems of a structure can generate documents that can be used as described herein”); and

(b) a processor coupled to at least one display device, at least one input device, and a
memory storing program instructions, wherein the processor is in communication
with the data storage device (Boggs: para [(0065], “The ERS includes an interactive database, graphical user interface, and communication mechanisms”; para [0151], “ computer program as illustrated in FIGS. 23-25 for providing situational awareness for a structure and for responding to an emergency can be embodied in any computer-readable medium for use by or in
connection with an instruction execution system, apparatus, or device. Such as a computer based system, processor-containing system”) and is configured to:

(b1) generate a user interface configured to receive commands from the at least one input device and display information about the property on the at least one display device (Boggs: para [0063], “The ERS Supports methodologies for rapidly comprehensible information displays and data visualization techniques”; para [0065], “The ERS includes an interactive database, graphical user interface, and communication mechanisms”);

(b2) execute the program instructions to:

(i) receive and store drawing of the property in the property map database (Boggs: para [0064], “the ERS comprises a local, regional and/or national secure web-based repository including infrastructure data, drawings”; para [0066], “Once a building is constructed, the plans or other architectural schematics are usually put or stored away”; para [0067], “information that is capable of describing or otherwise providing or portraying the layout and design (both internal and external) of the structure from which a detailed 3-D virtual model of the structure can be constructed”; para [0069], “structural information can be obtained from the structure's owner, i.e., the individual or organization that holds the ownership rights to the physical real estate property”; para [0070],”structural information can include survey photos or drawings, such as, for example, any photographic record or drawing, whether generated manually or by computer, that describes a physical space or property with precise measurements and that records the specific settings of the photographic or measuring device”; para [0099], “Back in step 212, if it is determined that the structural information is not in the form of digital CAD files, then in step in step 226 a determination is made as to whether the structural information is in the form of paper drawings. If so, then in step 228, the paper drawings are located or otherwise collected. In step 230, the collected paper drawings are sorted and cataloged”; Fig 2, 226, 228);

(ii) receive and store a list of equipment in the property systems database (Boggs: para [0074] “documentation of the...components (including emergency equipment) [list of equipment] of a structure can also generate documentation or information that can be stored in database module 105”), wherein the list of equipment comprises critical systems comprising mechanical systems, plumbing systems, electrical systems, and emergency systems (Boggs: para [0073], “The structural information can further include documentation related to the electrical, mechanical, and/or plumbing features of the structure”;  para [0074] “documentation of the...components (including emergency equipment) [list of equipment] of a structure can also generate documentation or information that can be stored in database module 105”);

(iii) receive and store one or more documents and information about the critical systems in the document database (Boggs: para [0069], “structural information can be obtained from the structure's owner, i.e., the individual or organization that holds the ownership rights to the...physical asset”; para [0074], “documentation of the...equipment components (including emergency equipment) of a structure can also generate documentation or information that can be stored in database module 105”), wherein the one or more documents and information for the mechanical systems comprise maintenance and service information (Boggs: para [0108], “FIG. 3 is a diagram illustrating the various types of information that can comprise the 3-D virtual model 300, in accordance with an exemplary embodiment of the present invention. For example, Geographic Information System (GIS) datasets 305 can provide appropriate GIS data 310, such as, for example, location, land usage, terrain, climate data and the like. Layered on the GIS data 310, intelligent model data 315 from the REVITTM Building platform can provide appropriate building model data 320, such as, for example, ingress/egress routing, floor/zone layout, emergency valve cut-offs, facility/maintenance data, property/component data, and the like”; facility/maintenance data is considered maintenance and service information);

(iv) display in a first window geographic and locational information for each member of the list of equipment on the drawing of the property in response to a first command (Boggs: para [0142] “FIG. 18 is a twelfth diagram illustrating the 3-D virtual model 700 with several floors peeled away and indicating various features located on the displayed floor, in accordance with an exemplary embodiment of the present invention. In FIG. 18. The layer marker 1510 still indicates “1F” (i.e., the first floor), thereby peeling away the second through fifth floors and roof to reveal the first floor of Gund Hall. Feature display controls 1805 can be used to indicate the types and locations of various types of equipment and other structural elements in the given view”; para [0086], “Once the 3-D virtual component models for each of the structure's features or assets [equipment] have been generated, the separate 3-D virtual component models can be integrated by the 3-D rendering module 120 to generate a geo-positioned, three-dimensional digital representation of the structure”; para [0107], “The 3-D rendering module 120 can be  configured to render in the 3-D virtual model the locations of and information associated with any and all objects [equipment] situated in, on or around the structure”; para [0108], “Geographic Information System (GIS) datasets 305 can provide appropriate GIS data 310, such as, for example, location, land usage, terrain, climate data and the like. Layered on the GIS data 310, intelligent model data 315 from the REVITTM Building platform can provide appropriate building model data 320. Such as, for example... floor/Zone layout... property/component data; para [0105], “For purposes of illustration and not limitation, the object can be a fire sensor [equipment] in a certain room on a certain floor of the structure. The situational awareness information received indicates that the fire sensor has been activated and the sensor indicates that that the temperature in the room is 225° F. The 3-D rendering module 120 can use such information to modify or otherwise update the attributes associated with the given fire sensor. The fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model”; Fig. 12, “Power Panels”, “Gas Shutoffs”, “Extinguishers”, “Hydrants”, “Boilers”, “Elevators”);

(v) display in a second window a visualization of a portion of the property with a scale showing a selected piece from the list of equipment and depicting proportions for distances between the selected piece from the list of equipment and other
equipment stored in the property systems database (Boggs: para [0087], “3-D software solutions can provide for digital documentation of the geometric properties of objects and typically position objects relative to each other [a scale showing a selected piece of equipment and depicting proportions for distances between the selected piece of equipment and other equipment stored in the property systems database] using insertion points as the basis for relational positioning”; para [0108], “Such a layered database of information can comprise the 3-D virtual model 300 that can be display”; Fig. 12, “Power Panels”, “Gas Shutoffs”, “Extinguishers”, “Hydrants”, “Boilers”, “Elevators”); and

(vi) display in a third window one or more documents related to the selected piece from the list of equipment (Boggs: para [0109], “ The GUI module 125 is configured to display to the user the 3-D virtual model of the structure integrating the situational awareness information associated with the structure...The GUI module 125 can be comprised of any suitable type of user interface capable of displaying the 3-D virtual model, including the textual and/or graphical information thereof, to a user...display the 3-D virtual model of the structure with the situational awareness information associated with the structure; para [0113] the GU] module 125 can be configured to display the attributes of each object associated with the structure to the user upon request, such as by presenting information on the attributes through callouts or pop-ups via linking points...Additionally or alternatively, by passing a mouse cursor or other computer pointer indicator over an object, a suitable callout or pop-up can be displayed to the user with information related to the given object”; para [0105], “For purposes of illustration and not limitation, the object can be a fire sensor [selected piece of equipment] in a certain room on a certain floor of the structure. The situational awareness information received indicates that the fire sensor has been activated and the sensor indicates that that the temperature in the room is 225° F. The 3-D rendering module 120 can use such information to modify or otherwise update the attributes associated with the given fire sensor. The fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model. In addition, sensor data received from the fire sensor (e.g., the temperature in the room) can be rendered near or adjacent the fire sensor to provide an up-to-date situational assessment of the structure and the given room in particular. According to exemplary embodiment, each, any combination or all of the sensors rendered within the 3-D virtual model of the structure can be “linking points’ for allowing the user to access information associated with the sensor. For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “For example, a video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera [selected piece of equipment] in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window)”; para [0104], “the 3-D rendering module 120 can create appropriate graphical overlays to integrate or superimpose the situational awareness information into or on the 3-D virtual model of the structure”), and

wherein information about the selected piece of equipment may be displayed in any of the first, second, or third windows in response to a second command (Boggs: para [0109], “The GUI module 125 is configured to display to the user the 3-D virtual model of the structure integrating the situational awareness information associated with the structure...The GUI module 125 can be comprised of any suitable type of user interface capable of displaying the 3-D virtual model, including the textual and/or graphical information thereof, to a user...display the 3-D virtual model of the structure with the situational awareness information associated with the structure; para [0113], “the GUI module 125 can be configured to display the attributes of each object associated with the structure to the user upon request, such as by presenting information on the attributes through callouts or pop-ups via linking points...Additionally or alternatively, by passing a mouse cursor or other computer pointer indicator over an object, a suitable callout or pop-up can be displayed to the user with information related to the given object; [0105] For purposes of illustration and not limitation, the object can be a fire sensor [selected piece of equipment] in a certain room on a certain floor of the structure. The situational awareness information received indicates that the fire sensor has been activated and the sensor indicates that that the temperature in the room is 225° F. The 3-D rendering module 120 can use such information to modify or otherwise update the attributes associated with the given fire sensor. The fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model. In addition, sensor data received from the fire sensor (e.g., the temperature in the room) can be rendered near or adjacent the fire sensor to provide an up-to-date situational assessment of the structure and the given room in particular. According to exemplary embodiment, each, any combination or all of the sensors rendered within the 3-D virtual model of the structure can be “linking points’ for allowing the user to access information associated with the sensor. For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “For example, a video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera [selected piece of equipment] in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window)”; para [0104], “the 3-D rendering module 120 can create appropriate graphical overlays to integrate or superimpose the situational awareness information into or on the 3-D virtual model of the structure”).


Boggs does not teach but Rappaport does teach:
(b3) communicate with a printer to print information about the selected equipment in response to a user command (Rappaport: para [0092], “the combined environmental and infrastructure model may be retrieved from the computer media, displayed or processed in a site-specific manner with actual locations of components and component interconnections shown within the environment on a computer monitor, printer, or other computer output device,”; para [0102], “a user can quantify specific information about the placements, predicted performance measured performance, maintenance history, cost history, and troubleshooting data for particular components or for several different distributed networks…a computer program or base system would generate a series of reports, such as a computer file, a printed table, a printed list or a visual slideshow or graphical outputs of where a particular type of cable is located”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs (directed to monitoring and mapping features of a property) with Rappaport (directed to printed information about equipment) and arrived at mon monitoring and mapping features of a property with printed information. One of ordinary skill in the art would have been motivated to make such a combination for “creating, using, and managing a three-dimensional (3-D) representation of the physical environment comprised of both terrain and building data” (Rappaport: para [0004]).

Boggs and Rappaport do not teach but Hall does teach:
update a drawing of the property (Hall: para [0068], “images can be updated”; para [0079], “The images can include room home images, key plan images, mechanical views, electrical views, etc”);

update a list of equipment in the property systems database (Hall: para [0093], “FIG. 25, 26, and FIG. 27 are illustrations of the user's ability to navigate among various maintenance items including a part category, an equipment type category, and an installed equipment category. The part category is illustrated in FIG. 25 which is a list of consumable items like paint, tile and carpet. These items are pre-loaded during the construction phase and can be modified or wholly substituted later by changing the equipment type or installed equipment details. Parts can then be assigned to the finished types such as floor in the case of carpeting, North wall in the case of paint, etc. FIGS. 26 and 27 are an illustration of the equipment type list and installed equipment list respectively”);

update one or more documents and information about the critical systems in the document database (the ‘documents and information about the critical systems’ are defined in claim 1 as comprising maintenance and service information; Hall: para [0060], “The user interface of the present invention also provides an Administration function where users create, read, update and delete information in a database. The information that can be operated includes User Maintenance information such as information related to properties or Role Maintenance. Account Maintenance can also be an administrative tool provided to the user where the user can create, read, update and delete client account information, building maintenance information and area maintenance information and room maintenance information including Room Project ID, Room Description, Room Number (Building Assigned), Navigation Code (QR Code), Area (From Defined Areas), Link to "Room Equipment Maintenance", Template Type and Facility Data. Some information may have restrictions on editing. The user can also create, read, update and delete information related to equipment maintenance including general notes relating to types of equipment in the building, warranty information, subcontractor contact information, vendor contact information, service contract information, maintenance schedule and specification sheets. The user can also perform a similar function at the Room Equipment Maintenance level where individual pieces of equipment are assigned to a room and links can be provided to the Equipment View navigation tree level”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs and Rappaport (directed to monitoring and mapping features of a property) with Hall (directed to updating images, equipment and maintenance information) and arrived at monitoring and mapping features of a property with updating images, equipment and maintenance information. One of ordinary skill in the art would have been motivated to make such a combination because “complex systems must be maintained and managed according to various rules and regulations, and also according to best practices, in order for the smooth and efficient operation and maintenance of these systems and the overall building” (Hall: para [0004]).

Regarding claim 2, Boggs, Rappaport and Hall teach:
The system of claim 1, wherein the processor is further configured
to:

receive and store in the property map database one or more maps selected from the group consisting of a blueprint, Cartesian map, aerial photographic map, site plan map, and floor map of the property, and to display any map stored therein in response to a user command (Boggs: para [0070], “structural information can include survey photos or drawings, such as, for example, any photographic record or drawing, whether generated man ally or by computer, that describes a physical space or property with precise measurements and that records the specific settings of the photographic or measuring device. Such photographic or drawing information can include...aerial and satellite based photographic imaging”). 


Regarding claim 5, Boggs, Rappaport and Hall teach:
The system of claim 1, wherein the mechanical system comprises one or more pieces of equipment selected from the group consisting of a chiller, a pump, a boiler, a cooling tower, a package unit, an HVAC unit (Boggs: para [0073], “documentation of the mechanical systems, e.g., heating, ventilation, and air conditioning (HVAC) systems”), an exhaust fan, an air handler, and an elevator.

Regarding claim 6, Boggs, Rappaport and Hall teach:
The system of claim 1, wherein the emergency system comprises one or more pieces of equipment selected from the group consisting of a fire alarm (Boggs: para [0074], “documentation of the...emergency equipment) of a structure can also generate documentation or information that can be stored in database module 105...Security consultants can also produce documentation and models for security systems in a structure. Emergency management personnel or consultants can also generate documentation and models for emergency  equipment and systems on, in, or around the structure; para [0116] For example, certain fire alarms can be activated by the simulation module 140”), a fire sprinkler, internal fire panel, internal fire riser, gas shut-off, gas meter, lock box, a security system, and a surveillance system.

Regarding claim 7, Boggs, Rappaport and Hall teach:
 The system of claim 1, wherein the electrical system comprises one or more pieces of equipment selected from the group consisting of an electrical main service disconnect, electric service utility transformer, electric service panel, electric sub-panel, lighting systems (Boggs: para [0075], “Information related to the landscape can also be obtained and stored in the database module 105. For example...site furniture and lighting [lighting systems]), and electrical receptacles.

Regarding claim 8, Boggs, Rappaport and Hall teach:
The system of claim 1, wherein the plumbing system comprises one or more pieces of equipment selected from the group consisting of a main water shut-off (Boggs: para [0065], “the ERS can provide detailed 3-D virtual models of...vital utility shut-off valve locations”; para [0076], “a variety of other consultants can participate in a real estate or other physical asset project...water feature consultants”), main sewer line, water delivery lines, and sewer subsystems.

Regarding claim 9, Boggs and Rappaport teach:
The system of claim 1, wherein:

the information about the equipment includes one or more of manufacturer, age,
model, installation date, maintenance record and technician information, filter size and quantity, belt size and quantity, floor air zoning information, floor electrical service information, floor water service information, electrical panel/circuit information (Boggs: para [0104], “structure can be characterized as an object and described by its concomitant attributes (e.g., type of sensor, make, model, location”; para [0108], “Building platform can provide appropriate building model data 320. Such as, for example...floor/zone layout...facility/maintenance data”), and a visual indicator specific to each piece of equipment, wherein the processor is further configured to activate a camera of a computing device to capture an image of the visual indicator of each piece of equipment in response to a user command (Boggs: para [0070], “A photographic or measuring device can include traditional as well as digital cameras or video equipment; para [0080], “The situational awareness module 110 is con figured to gather, collect or otherwise receive situational awareness information associated with the structure. As used herein, ‘situational awareness information’ can include any suitable type of information that can be used to perceive the elements in an environment...For example, the situational awareness information can include sensor data received from sensors located in, on and around the structure. Such sensors can include, but are not limited to... video sensors, video surveillance cameras... Situational awareness information can also include information associated with an emergency or other critical situation occurring in or around the structure, Such as alarm or alert notifications of fire; para [0105], “fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model...For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window)”); and

wherein the visual indicator 1s selected from the group consisting of a hash code,
a 2D barcode, a Quick Response (QR) code, a matrix barcode, a color code, an
alphanumeric code, and a symbol (Boggs: para [0083], “situational awareness information can include an identification (e.g., a unique alphanumeric designation...) of the system supplying such information”).

Boggs and Rappaport do not teach but Hall does teach:
the one or more documents are independently selected from the group consisting
of a user manual, an installation manual, a warranty card, and a maintenance schedule (Hall: para [0060], “The user can also create, read, update and delete information related to equipment maintenance including general notes relating to types of equipment in the building, warranty information, subcontractor contact information, vendor contact information, service contract information, maintenance schedule and specification sheets”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs and Rappaport (directed to monitoring and mapping features of a property) with Hall (directed to updating images, equipment and maintenance information) and arrived at monitoring and mapping features of a property with updating images, equipment and maintenance information. One of ordinary skill in the art would have been motivated to make such a combination because “complex systems must be maintained and managed according to various rules and regulations, and also according to best practices, in order for the smooth and efficient operation and maintenance of these systems and the overall building” (Hall: para [0004]).

Regarding claim 15, Boggs, Rappaport and Hall teach:
The system of claim 1, wherein:
the processor is further configured to communicate with a monitoring device or
Building Management System, and to display a health and performance dashboard
showing metrics about the property based on monitored data received from the
monitoring device in response to a user command (Boggs: para [0080], “The situational awareness module 110 is configured to gather, collect or otherwise receive situational awareness information associated with the structure... situational awareness information can include sensor data received from sensors located in, on and around the structure...performance data from HVAC and mechanical systems or any other suitable type of information capable of being provided by instrumentation in, on, around and/or within the structure”; para [0108], “can provide appropriate on-site sensor data 330. Such as, for example, infrared sensors, video Surveillance, wireless mesh networks, biometric sensors and the like. Such a layered database of information can comprise the 3-D virtual model 300 [dashboard showing metrics] that can be displayed to a user through a suitable graphical user interface”); and

the monitored data includes one or more of energy consumption data, transformer
data, distribution board data, motor control data, uninterrupted power supply data,
generator data, automatic transfer switch data, water consumption data, HVAC data,
communications data, security data, and surveillance data (Boggs: para [0080], “performance data from HVAC and mechanical systems or any other suitable type of information capable of being provided by instrumentation in, on, around and/or within the structure”).

Regarding claim 17, Boggs, Rappaport and Hall teach:
The system of claim 1, wherein the processor is further configured to activate
a global positioning system (GPS) of a computing device and to display a location of the
equipment on the drawing of the property relative to the position of the processor in
response to a command (Boggs: para [0142], “FIG. 18 is an twelfth diagram illustrating the 3-D virtual model 700 with several floors peeled away and indicating various features located on the displayed floor, in accordance with an exemplary embodiment of the present invention. In FIG. 18. the layer marker 1510 still indicates “1F” (i.e., the first floor), thereby peeling away the second through fifth floors and roof to reveal the first floor of Gund Hall. Feature display controls 1805 can be used to indicate the types and locations of various types of equipment and other structural elements in the given view”; para [0092], “A Global Positioning System (GPS) solution can be used to identify a specific digital point in a 3-D virtual component model or the 3-D virtual structure model as being precisely positioned as a unique instance on Earth. Such a solution can also be used to mark the specific period of time that that 3-D virtual component model or 3-D virtual structure model is located in such position”).

Regarding claim 19, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein the instructions further cause the at least one processor to:

receive and store in the property map database one or more maps selected from
the group consisting of a blueprint, Cartesian map, aerial photographic map, site plan
map, and floor map of the property, and to display any map stored therein in response to
a user command (Boggs: para [0070], “structural information can include survey photos or drawings, such as, for example, any photographic record or drawing, whether generated man ally or by computer, that describes a physical space or property with precise measurements and that records the specific settings of the photographic or measuring device. Such photographic or drawing information can include...aerial and satellite based photographic imaging”).

Regarding claim 22, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein the mechanical system comprises one or more pieces of equipment selected from the group consisting of a chiller, a pump, a boiler, a cooling tower, a package unit, an HVAC unit, an exhaust fan, an air handler, and an elevator (Boggs: para [0073], “documentation of the mechanical systems, e.g., heating, ventilation, and air conditioning (HVAC) systems”).

Regarding claim 23, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein the emergency system comprises one or more pieces of equipment selected from the group consisting of a fire alarm, a fire sprinkler, internal fire panel, internal fire riser, gas shut-off, gas meter, lock box, and a security system (Boggs: para [0074], “documentation of the...emergency equipment) of a structure can also generate documentation or information that can be stored in database module 105...Security consultants can also produce documentation and models for security systems in a structure. Emergency management personnel or consultants can also generate documentation and models for emergency equipment and systems on, in, or around the structure; para [0116], “For example, certain fire alarms can be activated by the simulation module 140”).

Regarding claim 24, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein the electrical system comprises one or more pieces of equipment selected from the group consisting of an electrical main service disconnect, electric service utility transformer, electric service panel, electric sub-panel, lighting systems, and electrical receptacles (Boggs: para [0075], “Information related to the landscape can also be obtained and stored in the database module 105. For example...site furniture and lighting [lighting systems]).

Regarding claim 25, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein the plumbing system comprises one or more pieces of equipment selected from the group consisting of a main water shut-off, main sewer line, water delivery lines, and sewer subsystems (Boggs: para [0065], “the ERS can provide detailed 3-D virtual models of...vital utility shut-off valve locations”; para [0076], “a variety of other consultants can participate in a real estate or other physical asset project...water feature consultants”).

Regarding claim 26, Boggs and Rappaport teach:
The non-transitory computer readable medium of claim 18, wherein:

the information about the equipment includes one or more of manufacturer, age,
model, installation date, maintenance record and technician information, filter size and
quantity, belt size and quantity, floor air zoning information, floor electrical service
information, floor water service information, and electrical panel/circuit information (Boggs: para [0104], “structure can be characterized as an object and described by its concomitant attributes (e.g., type of sensor, make, model, location”; para [0108], “Building platform can provide appropriate building model data 320. Such as, for example...floor/zone layout...facility/maintenance data”), and

a visual indicator of each piece of equipment, wherein the processor is further configured to activate a camera of a computing device to capture an image of the visual indicator of
each piece of equipment in response to a user command (Boggs: para [0070], “A photographic or measuring device can include traditional as well as digital cameras or video equipment; para [0080], “The situational awareness module 110 is con figured to gather, collect or otherwise receive situational awareness information associated with the structure. As used herein, ‘situational awareness information’ can include any suitable type of information that can be used to perceive the elements in an environment...For example, the situational awareness information can include sensor data received from sensors located in, on and around the structure. Such sensors can include, but are not limited to... video sensors, video surveillance cameras... Situational awareness information can also include information associated with an emergency or other critical situation occurring in or around the structure, Such as alarm or alert notifications of fire; para [0105], “fire sensor can be rendered by the 3-D rendering module 120 using the updated attributes, for example, by changing the color, highlighting, blinking or other visual and/or audio indication of the fire sensor in the 3-D virtual model...For example, when a user selects the linking point (e.g., by clicking on the virtual representation of the sensor with a mouse or other computer pointing device), the sensor data received from the corresponding sensor can be displayed to the user (e.g., the temperature in the room as received from the fire sensor) in a separate window, pop-up or callout”; para [0105], “video surveillance camera can be represented as an object within the 3-D virtual model and also serve as a linking point. Consequently, when the user selects or otherwise clicks on the virtual representation of the video surveillance camera in the 3-D virtual model (i.e., its linking point), the video data from the camera (e.g., still pictures, streaming video or the like) can be displayed to the user (e.g., in a pop-up window).

Boggs and Rappaport do not teach but Hall does teach:
the one or more documents are independently selected from the group consisting
of a user manual, an installation manual, a warranty card, and a maintenance schedule (Hall: para [0060], “The user can also create, read, update and delete information related to equipment maintenance including general notes relating to types of equipment in the building, warranty information, subcontractor contact information, vendor contact information, service contract information, maintenance schedule and specification sheets”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Boggs and Rappaport (directed to monitoring and mapping features of a property) with Hall (directed to a maintenance schedule) and arrived at monitoring and mapping features of a property with a maintenance schedule. One of ordinary skill in the art would have been motivated to make such a combination because “complex systems must be maintained and managed according to various rules and regulations, and also according to best practices, in order for the smooth and efficient operation and maintenance of these systems and the overall building” (Hall: para [0004]).

Regarding claim 32, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein:

the processor is further configured to communicate with a monitoring device and
to display a health and performance dashboard showing metrics about the property based
on monitored data received from the monitoring device (Boggs: para [0080], “The situational awareness module 110 is configured to gather, collect or otherwise receive situational awareness information associated with the structure... situational awareness information can include sensor data received from sensors located in, on and around the structure...performance data from HVAC and mechanical systems or any other suitable type of information capable of being provided by instrumentation in, on, around and/or within the structure”; para [0108], “can provide appropriate on-site sensor data 330. Such as, for example, infrared sensors, video Surveillance, wireless mesh networks, biometric sensors and the like. Such a layered database of information can comprise the 3-D virtual model 300 [dashboard showing metrics] that can be displayed to a user through a suitable graphical user interface”); and

the monitored data includes one or more of energy consumption data, transformer
data, distribution board data, motor control data, uninterrupted power supply data,
generator data, automatic transfer switch data, water consumption data, HVAC data,
communications data, security data, and surveillance data (Boggs: para [0080], “performance data from HVAC and mechanical systems or any other suitable type of information capable of being provided by instrumentation in, on, around and/or within the structure”).

Regarding claim 34, Boggs, Rappaport and Hall teach:
The non-transitory computer readable medium of claim 18, wherein the processor is further configured to activate a global positioning system (GPS) of a computing device and to display a location of the equipment on the drawing of the property relative to the position of the processor in response to a user command (Boggs: para [0142], “FIG. 18 is an twelfth diagram illustrating the 3-D virtual model 700 with several floors peeled away and indicating various features located on the displayed floor, in accordance with an exemplary embodiment of the present invention. In FIG. 18. the layer marker 1510 still indicates “1F” (i.e., the first floor), thereby peeling away the second through fifth floors and roof to reveal the first floor of Gund Hall. Feature display controls 1805 can be used to indicate the types and locations of various types of equipment and other structural elements in the given view”; para [0092], “A Global Positioning System (GPS) solution can be used to identify a specific digital point in a 3-D virtual component model or the 3-D virtual structure model as being precisely positioned as a unique instance on Earth. Such a solution can also be used to mark the specific period of time that that 3-D virtual component model or 3-D virtual structure model is located in such position”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148